DETAILED ACTION
This is the final Office action and is responsive to the papers filed 12/01/2021.  The amendments filed on 12/01/2021 have been entered and considered by the examiner.  Claims 1-20 are currently pending and examined below.  Claims 1-2, 11, and 19 have been amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and argument filed on 12/01/2021 regarding claim rejections under 35 U.S.C. 112(b) are persuasive.  Claim rejections under 35 U.S.C. 112(b) are withdrawn.

Applicant’s amendment and argument filed on 12/01/2021 regarding 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections.  Claim rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections are withdrawn.  However, upon further consideration, a new ground of rejection is made in view of citations in combination below.

Claim Objections
Claim 19 is objected to because of the following informalities:  
In claim 19, line 12, the Office recommends amending “movin” to “moving”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 9, 14-15, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Seenumani et al. (US 20180366005 A1; hereinafter Seenumani) in view of Kolhouse et al. (US 9182764 B1).

Regarding claim 1, Seenumani discloses:
A method of implementing vehicle platooning, the method comprising: 
linking, by a handoff control module (Figs. 19 and 24 - vehicle convoy control system 1900/2400), a plurality of vehicles (Fig. 25 - vehicles 2502A-D) to form a platoon (Fig. 25 - convoy 2504); 
selectively assigning, by the handoff control module, a first vehicle (vehicle system 2502A) of the plurality of vehicles as a lead vehicle and remaining ones (vehicle systems 2502B-D) of the plurality of vehicles as lag vehicles, wherein at least one driving function (characteristics of the vehicle systems) of the lag vehicles is controlled by the lead vehicle (vehicle convoy control system determines a leading vehicle system and a trailing vehicle system, wherein the convoy control system calculates the inter-vehicle spacings between the leading vehicle system and the trailing vehicle system and the 
determining, by the handoff control module, a first lead vehicle interval for the first vehicle as the lead vehicle (vehicle convoy control system determines an elapsed time that the first truck has been a leading truck of the convoy and changes the order of the trucks based on the elapsed time that the first truck has been a leading truck of the convoy; [0497]); and 
in response to the first lead vehicle interval expiring, selectively assigning, by the handoff control module, the first vehicle as a lag vehicle and a second vehicle of the plurality of vehicles as the lead vehicle for a second lead vehicle interval (the first vehicle changes from a leading truck to a trailing truck and second truck from a trailing truck to a leading truck when the order of the trucks changes in response to the elapsed time that the first truck has been a leading truck; [0497]).  

Seenumani does not specifically disclose:
determining, by the handoff control module, prior to the first vehicle moving into position at a front of the platoon, a first lead vehicle interval for the first vehicle as the lead vehicle, the first lead vehicle interval being a set period of time during which the first vehicle operates as the lead vehicle, the first lead vehicle interval based on a default interval or information collected from the plurality of vehicles.  

However, Kolhouse discloses:
determining, by the handoff control module (Fig. 2 – server 40), prior to the first vehicle moving into position at a front of the platoon (server 40, in step 304 of Fig. 5, determines the schedule, in step 306 of Fig. 5, updates driver, vehicles, loads according to step 302 of Fig. 5.  In other words, the server 40 determines the schedule before the vehicles are updated with the schedule to control the 

Seenumani and Kolhouse are both considered to be analogous because they are in the same field of convoy management.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seenumani’s convoy management that handoffs control between vehicles in response to an interval expiring to further incorporate Kolhouse’s convoy management based on a schedule that is determined prior to controlling the vehicles into tandem positions.  Doing so would determine cost benefit of selecting a particular host vehicle and aid in handoff optimization and efficiency of the leadership role in a convoy (col. 6, line 38-40).

Regarding claim 2, Seenumani discloses:
wherein the first lead vehicle interval is further determined based a fuel level of the lead vehicle (the order of the trucks can be changed at the elapsed time that the first truck has been a leading truck based on the amount of fuel consumed by the trucks; [0497]).  

Regarding claim 6, Seenumani discloses:


Regarding claim 7, Seenumani discloses:
wherein the information includes at least one of a remaining duration of the first lead vehicle interval, an indication that the first lead vehicle interval has expired, and an indication of a next lead vehicle to be assigned in the second lead vehicle interval (information includes time indices to change vehicle group assignments and/or fence positions during the trip implies the next leading truck in the next time index)(Fig. 13; [0252] “An output device 1306 generates signals that communicate command profiles and position indices to control where and when the vehicle group assignments and/or fence positions are changed to a vehicle system, an operator of the vehicle system, or to another location. These signals may convey the command profiles, position indices, and/or time indices determined by the planning system.”).

Regarding claim 9, Seenumani discloses:
wherein the handoff control module is integrated in an electronic device selected from a group consisting of a smartphone, a tablet computer, a navigation system, and a remote server (control 

Regarding claim 14, Seenumani discloses:
further comprising operating the lag vehicles by a semi-autonomous control module or an autonomous control module of the lag vehicles and by a driver of the lead vehicle ([0044] “In one embodiment, tractive efforts (e.g., power output, horsepower, speed, and the like) and/or braking efforts of the vehicle system 100 may be controlled to drive the vehicle system 100 along the route 102 from an origin location to a destination location. The tractive and/or braking efforts may be automatically controlled such that the tractive and/or braking efforts provided by the vehicles 104, 106 without operator intervention involved in changing these efforts. Alternatively or additionally, the vehicle system 100 may provide prompts and notices to an operator that direct the operator how to manually control the efforts of the vehicle system 100.”).

Regarding claim 15, Seenumani discloses:
wherein the at least one driving function includes at least one of vehicle speed, steering, and braking ([0044] “In one embodiment, tractive efforts (e.g., power output, horsepower, speed, and the like) and/or braking efforts of the vehicle system 100 may be controlled to drive the vehicle system 100 along the route 102 from an origin location to a destination location. The tractive and/or braking efforts 

Regarding claim 18, Seenumani discloses:
further comprising displaying the information on a display device (displaying information such as command profiles, position indices, etc. on output device 1306 of the planning system 1300; [0252] “the output device can include a touchscreen, display device, speaker, or the like, for communicating the command profiles, position indices, or other information. The output device can communicate the command profiles, position indices, and/or other information to the vehicle system so that the vehicle system can present the command profiles, position indices, time indices, and/or other information to an operator to direct manual control of the vehicle system and/or to direct automatic control of the vehicle system.”) in each of the vehicles in the platoon ([0250] “The planning system may be located onboard a vehicle system”).

Regarding claim 19, Seenumani discloses:
A system (Figs. 19 and 24 - vehicle convoy control system 1900/2400), comprising: 
a handoff control module (Figs. 19 and 24 - vehicle convoy control system 1900/2400) configured to 
communicate with a plurality of vehicles (Fig. 25 - vehicles 2502A-D) linked together in a platoon (Fig. 25 - convoy 2504), 
selectively assign, for a first lead vehicle interval, a first vehicle (vehicle system 2502A) of the plurality of vehicles as a lead vehicle and remaining ones (vehicle systems 2502B-D) of the plurality of vehicles as lag vehicles, wherein at least one driving function (characteristics of the vehicle systems) of the lag vehicles is controlled in accordance with the lead vehicle (vehicle convoy control system 
in response to the first lead vehicle interval expiring, selectively assign the first vehicle as a lag vehicle and a second vehicle of the plurality of vehicles as the lead vehicle for a second lead vehicle interval (the first vehicle changes from a leading truck to a trailing truck and second truck from a trailing truck to a leading truck when the order of the trucks changes in response to the elapsed time that the first truck has been a leading truck; [0497]), 
wherein the handoff control module comprises a communication interface (Fig. 24 – an interface that allows the vehicle convoy control system 2400 to communicate instructions to different vehicle systems; [0476] “The convoy management system can change the convoy order by communicating instructions to the controllers onboard the different vehicle systems in the convoy that direct the vehicle systems to pass ahead of one or more other vehicle systems in the convoy or to allow one or more other vehicle systems to pass ahead in the order.”) configured to transmit information about the assigned lead and lag vehicles and the first and second lead vehicle intervals to the plurality of vehicles.  

Seenumani does not specifically disclose:
the first lead interval determined prior to the first vehicle moving into position at a front of the platoon,
the second lead vehicle interval determined prior to the second vehicle movin into position at the front of the platoon.  

However, Kolhouse discloses:
the first lead interval determined prior to the first vehicle moving into position at a front of the platoon (server 40, in step 304 of Fig. 5, determines the schedule, in step 306 of Fig. 5, updates driver, vehicles, loads according to step 302 of Fig. 5.  In other words, the server 40 determines the schedule before the vehicles are updated with the schedule to control the vehicles to into tandem positions, in step 106 of Fig. 3a; Figs. 3a and 5, col. 5, lines 20-34, col. 11, lines 53-64, col. 7, lines 36-37),
the second lead vehicle interval determined prior to the second vehicle movin into position at the front of the platoon (server 40, in step 304 of Fig. 5, determines the schedule, in step 306 of Fig. 5, updates driver, vehicles, loads according to step 302 of Fig. 5.  In other words, the server 40 determines the schedule before the vehicles are updated with the schedule to control the vehicles to into tandem positions, in step 106 of Fig. 3a; Figs. 3a and 5, col. 5, lines 20-34, col. 11, lines 53-64, col. 7, lines 36-37).

Seenumani and Kolhouse are both considered to be analogous because they are in the same field of convoy management.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seenumani’s convoy management that handoffs control between vehicles in response to an interval expiring to further incorporate Kolhouse’s convoy management based on a schedule that is determined prior to controlling the vehicles into tandem positions.  Doing so would determine cost benefit of selecting a particular host vehicle and aid in handoff optimization and efficiency of the leadership role in a convoy (col. 6, line 38-40).

Claims 3-5, 8, 10-13, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seenumani, in view of Kolhouse and in view of Mudalige et al. (US 20100256852 A1; hereinafter Mudalige).

Regarding claim 3, Seenumani and Kolhouse do not specifically disclose:
further comprising adjusting the first lead vehicle interval before the first lead vehicle interval expires.
However, Mudalige discloses:
further comprising adjusting the first lead vehicle interval before the first lead vehicle interval expires (Former leader vehicle is immediately switched to the follower role if the start time of the new leader vehicle is more recent, thereby adjusting the duration in which the former leader vehicle is in leadership.  [0094] “If the former Leader Vehicle suddenly regains communications capability and receives a message from the new Leader Vehicle, it will compare the other's leadership start time with its own. If the other's start time is more recent, the former Leader Vehicle will immediately switch to the follower role and assume the position assigned to it by the new Leader Vehicle.”).
Seenumani and Mudalige are both considered to be analogous because they are in the same field of convoy management.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seenumani’s convoy management that handoffs control between vehicles in response to an interval expiring to further incorporate Mudalige’s method to switch leadership role upon receiving an indication that the start time of the new leader vehicle is more recent. Doing so would aid in handoff efficiency of the leadership role in a convoy.

Regarding claim 4, Seenumani and Kolhouse do not specifically disclose:

However, Mudalige discloses:
further comprising receiving by the handoff control module and from the plurality of vehicles, at least one request to adjust the first lead vehicle interval and selectively adjusting, by the handoff control module, the first lead vehicle interval based on the at least one request (A vehicle in the formation can initiate a leadership request and assume the leadership role immediately, thereby adjusting the duration in which the former leader vehicle is in leadership.  [0104] “a vehicle in the formation that is qualified to serve in the leadership role will initiate the “leader request” process as described above.”; [0094] “If the former Leader Vehicle suddenly regains communications capability and receives a message from the new Leader Vehicle, it will compare the other's leadership start time with its own. If the other's start time is more recent, the former Leader Vehicle will immediately switch to the follower role and assume the position assigned to it by the new Leader Vehicle.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seenumani’s convoy management that handoffs control between vehicles in response to an interval expiring to further incorporate Mudalige’s method to switch leadership role upon receiving a leadership request from the new leader vehicle indicating that the start time of the new leader vehicle is more recent. Doing so would aid in handoff efficiency of the leadership role in a convoy.

Regarding claim 5, Seenumani and Kolhouse do not specifically disclose:
wherein the at least one request is made by using a cellular phone, a short wave radio, or a satellite radio.

wherein the at least one request is made by using a cellular phone (remote wireless communication), a short wave radio, or a satellite radio (remote satellite)(Fig. 1; [0054] “host vehicle 10 receives signals from remote wireless communications system 50 and remote satellite system 60. V2X communications device 35A is depicted, enabling host vehicle 10 to communicate with infrastructure, for example, remote wireless communications system 50, or other vehicles. V2X communications device 35B is depicted upon target vehicle 20, enabling communication between target vehicle 20 and host vehicle 10 or V2V communication. V2X communication can be defined as short-range wireless communication between a vehicle and a remotely located communications device for the purpose of providing information regarding the operating environment around the vehicle.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seenumani’s convoy management that handoffs control between vehicles in response to an interval expiring to further incorporate Mudalige’s method to switch leadership role upon receiving a leadership request from the new leader vehicle using remote wireless communication system and remote satellite system. Doing so would facilitate convoy management to use available communication systems to communicate with and manage/control the vehicles in the convoy (see Mudalige’s [0162]).

Regarding claim 8, Seenumani discloses:
further comprising disposing the handoff control module in more than one of the plurality of vehicles in the platoon ([0472] “Responsive to the sensors detecting the non-convoyed vehicle or object, the convoy management system (or a controller 2416 onboard one or more of the vehicle systems of the convoy) can increase the inter-vehicle spacing between at least two of the vehicle systems in the convoy.”). 

wherein only the handoff control module in the lead vehicle performs the assigning of the plurality of vehicles as the lead and lag vehicles.
However, Mudalige discloses:
wherein only the handoff control module in the lead vehicle performs the assigning of the plurality of vehicles as the lead and lag vehicles ([0081] “The leadership role can be either or a combination of autonomous vehicle systems and a human operator that is qualified, capable, and willing to lead potentially many Follower Vehicles along a path. At any point in time, there may be a defined navigation destination, or the human driver may be manually controlling the Leader Vehicle path with no particular destination defined. The Leader Vehicle systems must be capable of translating the human driving inputs or the planned navigation route into detailed path and motion instructions that is used to coordinate the overall motion of the Follower Vehicles. The Leader Vehicle must be capable of broadcasting the driving formation definition and position assignments to the Follower Vehicles, and must implement formation management protocols with other vehicles to coordinate changes to the formation participation (membership)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seenumani’s convoy management system in one or more vehicle systems of the convoy to further incorporate Mudalige’s leader vehicle that performs the assigning of the position assignments of the follower vehicles. Doing so would eliminate the possibility of wrong position assignment given by a lag vehicle.

Regarding claim 10, Seenumani and Kolhouse do not specifically disclose:

However, Mudalige discloses:
further comprising receiving, by the handoff control module and from the plurality of vehicles, at least one desired duration for the first lead vehicle interval and setting, by the handoff control module, the first lead vehicle interval based on the at least one desired duration (A vehicle in the formation will initiate a leadership request.  Once assumed, former leader vehicle is immediately switched to the follower role if the start time of the new leader vehicle is more recent. The leader vehicle can relinquish leadership of a platoon.  [0104] “In the medium term, each vehicle will extrapolate the latest motion control guidance for an additional medium-term autonomy period, perhaps constrained by the defined navigation route (if it exists) and the need to avoid collisions with other formation participants. During this period, a vehicle in the formation that is qualified to serve in the leadership role will initiate the “leader request” process as described above. To avoid a power struggle, potential Leader Vehicles will wait a variable amount of time to initiate the leadership request depending on their configured “ambition” level. When the self-nominated Leader Vehicle assumes the leadership role, the formation may continue as before, although the previous Leader Vehicle will be considered lost.”; [0094] “If any vehicle in the current formation hears a “leadership request” from another participant, it will not itself attempt to request the leadership role for a small fixed time period, plus a wait time that is a function of its ambition level. If the former Leader Vehicle suddenly regains communications capability and receives a message from the new Leader Vehicle, it will compare the other's leadership start time with its own. If the other's start time is more recent, the former Leader Vehicle will immediately switch to the follower role and assume the position assigned to it by the new Leader Vehicle. If the start time is not more recent, there must be a serious time synchronization 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seenumani’s convoy management system in one or more vehicle systems of the convoy to further incorporate Mudalige’s leader vehicle capable of assuming and relinquish leadership for a desired duration. Doing so would aid in handoff efficiency of the leadership role in a convoy.

Regarding claim 11, Seenumani and Kolhouse do not specifically disclose:
further comprising selectively repositioning, by an autonomous vehicle control module, a respective one of the plurality of vehicles as the lead vehicle or one of the lag vehicles in response to information received from the handoff control module.
However, Mudalige discloses:
further comprising selectively repositioning, by an autonomous vehicle control module, a respective one of the plurality of vehicles as the lead vehicle or one of the lag vehicles in response to information received from the handoff control module ([0088] “FIG. 29 depicts an exemplary process whereby positions within a formation can be reassigned, in accordance with the present disclosure. If the Leader Vehicle detects a situation where a new vehicle cannot join the formation, or other conditions justify reassigning vehicles to the formation positions, the Leader Vehicle may simply update the formation position assignment list and each Follower Vehicle would be responsible to maneuver into the newly assigned position. However, the Leader Vehicle may optionally consult with the Follower Vehicle by first sending a “Position Reassignment Suggestion” message. The Follower Vehicle may respond with a “Reassigned Position Reassignment Acceptable” or “Position Reassignment 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seenumani’s convoy management that handoffs control between vehicles in response to an interval expiring to further incorporate Mudalige’s method to update formation position assignment list and maneuvering follower vehicle to the newly assigned position. Doing so would allow the convoy management to accurately update the convoy to a new formation.

Regarding claim 12, Seenumani and Kolhouse do not specifically disclose:
further comprising receiving, by the handoff control module, a request from an unlinked vehicle and re-arranging a sequence of the vehicles in the platoon in response to the request.
However, Mudalige discloses:
further comprising receiving, by the handoff control module, a request from an unlinked vehicle and re-arranging a sequence of the vehicles in the platoon in response to the request ([0087] “A vehicle who is not currently a member of a formation can send a “Join Request” message to indicate that it wants to join. FIG. 28 depicts and exemplary process for a vehicle to join a platoon, in accordance with the present disclosure. If there is at least one available open position, the Leader Vehicle can acknowledge the join request with a “Join Granted” message and the new vehicle's assigned position. The Leader Vehicle will generally assign the new vehicle to the highest-prominence open position whose requirements the new vehicle will meet. The Leader Vehicle can initiate entry of the requesting vehicle, for example, commanding the vehicle to a position wherein entry can be made in an orderly manner. In one exemplary method, a new position can be added to a formation to make room for the joining 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seenumani’s convoy management that handoffs control between vehicles in response to an interval expiring to further incorporate Mudalige’s method to allow a vehicle to join the convoy. Doing so would allow the convoy management to accurately update the convoy to a new formation including the new member.

Regarding claim 13, Seenumani and Kolhouse do not specifically disclose:
further comprising receiving, by the handoff control module, a request from an unlinked vehicle and adjusting the first lead vehicle interval in response to the request.
However, Mudalige discloses:
further comprising receiving, by the handoff control module, a request from an unlinked vehicle and adjusting the first lead vehicle interval in response to the request (A vehicle who is not currently a member of a formation can join the formation.  After the vehicle joins the formation, the vehicle can initiate a leadership request and assume the leadership role immediately, thereby adjusting the duration in which the former leader vehicle is in leadership.  [0087] “A vehicle who is not currently a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seenumani’s convoy management that handoffs control between vehicles in response to an interval expiring to further incorporate Mudalige’s method to allow a vehicle to join the convoy and assume leadership role. Doing so would allow the convoy management to accurately and efficiently/immediately update the convoy to a new formation including the new member as a leader vehicle.

Regarding claim 16, Seenumani and Kolhouse do not specifically disclose:
further comprising initializing a timer when the first lead vehicle is selected.
However, Mudalige discloses:
further comprising initializing a timer when the first lead vehicle is selected ([0093] “The new Leader Vehicle will note its new leadership start time.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seenumani’s convoy management that handoffs control between vehicles in response to an interval expiring to further incorporate Mudalige’s new leadership start time. Doing so would allow the convoy management to accurately and efficiently/immediately 

Regarding claim 17, Seenumani discloses:
wherein when the timer reaches a predetermined threshold, the handoff control module selects the second lead vehicle ([0497] “The order of the trucks can be changed based on one or more of an elapsed time that a first truck has been a leading truck of the convoy, an elapsed time that a second truck has been a trailing truck of the convoy”).

Regarding claim 20, Seenumani discloses:
wherein the handoff control module is disposed in more than one the plurality of vehicles in the platoon ([0472] “Responsive to the sensors detecting the non-convoyed vehicle or object, the convoy management system (or a controller 2416 onboard one or more of the vehicle systems of the convoy) can increase the inter-vehicle spacing between at least two of the vehicle systems in the convoy.”).
Seenumani and Kolhouse do not specifically disclose:
only the handoff control module in the lead vehicle performs the assigning of the plurality of vehicles as the lead and lag vehicles.
However, Mudalige discloses:
only the handoff control module in the lead vehicle performs the assigning of the plurality of vehicles as the lead and lag vehicles ([0081] “The leadership role can be either or a combination of autonomous vehicle systems and a human operator that is qualified, capable, and willing to lead potentially many Follower Vehicles along a path. At any point in time, there may be a defined navigation destination, or the human driver may be manually controlling the Leader Vehicle path with no particular destination defined. The Leader Vehicle systems must be capable of translating the human driving 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seenumani’s convoy management system in one or more vehicle systems of the convoy to further incorporate Mudalige’s leader vehicle that performs the assigning of the position assignments of the follower vehicles. Doing so would eliminate the possibility of wrong position assignment given by a lag vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Christen et al. (US 20190219411 A1) discloses to schedule at handoff point.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665